DETAILED ACTION
This is the second and final Office action on the merits in response to the amendment filed on 12/22/2020 for the application originally filed on 03/01/2019.

Status of the Claims
Claims 1-20 are pending in the application. Claims 1, 6-8, 10, 13-14, 16, and 19 have been amended by the Applicant and have been further examined by the Examiner. Claim 2 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Specification 
The amendments to the specification filed on 12/22/2020 have been reviewed by the Examiner and have been found to address the Examiner’s objections in the first Office action filed 10/23/2020. The specification is accepted by the Examiner and all specification objections are withdrawn.
Claim Objections
An amendment to claims 1, 10, and 16 recites (see line 12 of claim 1):  “… for a transaction to be completed by the merchant POS device.” There is insufficient antecedent basis for this limitation in the claims. For clarity of the claims, “the merchant POS device” should read “the at least one merchant POS device,” as introduced in claim 1, line 10. The amendments to claims 10 and 16 have introduced the same antecedent basis issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Amendments to claims 1, 6, 8, 10, 13-14, 16 and 19 (filed 12/22/2020) to address the Examiner’s rejections under 35 USC § 112(b) in the first Office action (filed 10/23/2020) have been examined by the Examiner and are accepted. These rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method, system, and computer program product for authentication by augmented reality (AR) for fraud 
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). 
With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 
With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains 
Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐ solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
Step 1
In the present application, claims 1‐9 are directed to a process (i.e., method); claims 10‐15 are directed to a machine (i.e., system comprising a data processor); and claims 16‐20 are directed to an article (i.e., computer program product comprising a non‐transitory computer‐readable medium). Thus, the eligibility analysis proceeds to Step 2A.1.
Step 2A.1
Regarding amended claims 1, 10, and 16: The limitations of amended independent claim 1, which is representative of amended independent claims 10 and 16, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] A computer‐implemented method for authentication by augmented reality (AR) for fraud prevention, the method comprising:
 receiving, with at least one processor of a transaction service provider system, AR map data of an authorized area of operation associated with a merchant, the AR map data generated from at least one AR recording device and comprising at least one environmental anchor and at least one virtual object reference point;
[C] storing, with the at least one processor, the AR map data in association with a merchant identifier;
[D] receiving, with the at least one processor, a request for authentication of at least one operation of at least one merchant point‐of‐sale (POS) device, the request comprising the merchant identifier, wherein the at least one operation comprises an authorization request for a transaction to be completed by the merchant POS device;
[E] communicating, with the at least one processor, at least a portion of the AR map data to the at least one merchant POS device, wherein receipt of the at least a portion of the AR map data by the at least one merchant POS device causes the at least one merchant POS device to execute an AR re‐localization process using the at least a portion of the AR map data; and
[F] in response to success of the AR re‐localization process by the at least one merchant POS device, authenticating, with the at least one processor, the at least one operation.

Limitations [B] through [F], under the broadest reasonable interpretation, cover steps or functions that can be reasonably performed in the human mind. Other than reciting generic computer hardware in limitations [B] through [F] (i.e., at least one processor), an “AR recording device” in limitation B, and a “merchant point-of-sale (POS) device” in limitations [D] through 
That the claim relies on augmented reality and the generation of “AR map data” does not differentiate further from a process of a human mind, because the claim steps in limitations [B] through [F] (receiving, storing, receiving, communicating, and authenticating) do not specifically depend on the type of data that is being received, stored, received, and communicated in order to make a determination to authenticate. A human mind can receive, store, receive, and communicate data, and it can further make a decision for authentication of an operation based upon visually comparing two sets of data (comprising an image, parameters of an image, or otherwise). Further, parameters of an image in this case are recited as “AR map data,” including “environmental anchors” and “virtual object reference points,” which are defined as mere points in a three-dimensional space. (See App. Spec. [0090].) A human mind is reasonably capable of visualizing and comparing points in a three-dimensional space. A special as recited to process this data.
The “at least one processor” is addressed with a high level of generality in the Applicant’s Specification at [0081], and there is nothing about the processors of the transaction service provider system in the claim that prevents the steps of limitations [B] through [F] from being carried out as a process reasonably performed in the mind of a human. Therefore, limitations [B] through [F] recite an abstract idea, as highlighted above, that is consistent with the observation, identification, evaluation, and judgment aspects of a mental process. 
Specifically regarding the amendments to the claims:  In limitation [B], that the at least one processor is recited as being “of a transaction service provider” does not make the limitations of claim 1 any less abstract. The “transaction service provider” is defined in Applicant’s Specification at [0076] to be “an entity that receives transaction authorization requests from merchants or other entities and provides guarantees of payment, in some cases through an agreement between the transaction service provider and an issuer,” and the entity may “include a payment network such as Visa®, MasterCard®, American Express®, or any other entity that processes transactions.” These entities are traditionally made up of people processing transactions to organize human financial activities in commerce, another abstract idea under the 2019 PEG. Further, the “transaction service provider system may refer to one or more systems operated by or operated on behalf of a transaction service provider, such as a transaction service provider system executing one or more software applications associated with the transaction service provider. In some non-limiting embodiments, a transaction service provider system may include one or more servers operated by or operated on behalf of a 
In limitation [D], “wherein the at least one operation comprises an authorization request for a transaction to be completed by the merchant POS device” is a descriptive, not positively recited limitation. In other words, the limitation does not require positive action by the merchant POS device. Specifically, “an authorization request,” a specific type of operation, does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. While the descriptive element of “an authorization request” may provide further helpful context for the claimed invention, the element does not make the abstract idea explained above any less abstract. A person can make an authorization request as an operation, to which another person can respond.
In limitation [E], “wherein receipt of the at least a portion of the AR map data by the at least one merchant POS device causes the at least one merchant POS device to execute an AR re-localization process using the at least a portion of the AR map data” is a descriptive, not positively recited limitation. The Examiner acknowledges that the limitation suggests positive action, specifically that the causation to execute an AR re-localization process using the at least a portion of the AR map data, but the claim does not specify how the AR map data is used, or what specific functions or actions need to be performed to achieve the AR re-localization. Additionally, the type of data would not matter to the claim without a recitation of its specific use. On the face of the claim, the limitation does not involve the use of any computing functions. While the descriptive element of “an AR re-localization process” may 
Accordingly, claim 1, and by analogy similar claims 10 and 16, recite at least one abstract idea consistent with the 2019 PEG, and the analysis proceeds to Step 2A.2.
Step 2A.2
Under Step 2A.2, the judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements in italics below: 
[A] A computer‐implemented method for authentication by augmented reality (AR) for fraud prevention, the method comprising:
[B] receiving, with at least one processor of a transaction service provider system, AR map data of an authorized area of operation associated with a merchant, the AR map data generated from at least one AR recording device and comprising at least one environmental anchor and at least one virtual object reference point;
[C] storing, with the at least one processor, the AR map data in association with a merchant identifier;
[D] receiving, with the at least one processor, a request for authentication of at least one operation of at least one merchant point‐of‐sale (POS) device, the request comprising the merchant identifier, wherein the at least one operation comprises an authorization request for a transaction to be completed by the merchant POS device;
communicating, with the at least one processor, at least a portion of the AR map data to the at least one merchant POS device, wherein receipt of the at least a portion of the AR map data by the at least one merchant POS device causes the at least one merchant POS device to execute an AR re‐localization process using the at least a portion of the AR map data; and
[F] in response to success of the AR re‐localization process by the at least one merchant POS device, authenticating, with the at least one processor, the at least one operation.

The additional elements (in italics) are “at least one AR recording device” in limitation [B] and “at least one merchant-point-of-sale (POS) device” or “the merchant POS device” in limitations [D]-[F]. Like the “at least one processor” in limitations B through F, the additional elements in limitations [B], and [D]-[F] are recited at a high level of generality (e.g., consistent with Applicant’s Specification at [0078] and [0090]). The merchant point-of-sale (POS) device is merely “one or more computers and/or peripheral devices used to engage in payment transactions with customers.” (App. Spec. [0078]) The “AR recording device” is merely “any computing device with a camera.” (App. Spec [0090]) Generic computing elements performing generic computer functions, such as receiving and communicating data, amount to no more than mere instructions to apply the exception using generic computer components.
Reference to an “AR re-localization process” does not differentiate further from an abstract process of the human mind to integrate into a practical application. The disclosure defines the AR re-localization process as determining a spatial position by evaluating parameters of data (App. Spec. [0090]), which also can be performed by the human mind and 
Specifically regarding the amendments to the claims, nothing additional is incorporated in the amendments that would make the claims any less abstract as concerning the merchant POS device in limitation [D] or [E].  
Although both limitations are not positively recited, the Examiner acknowledges that limitation [D] suggests positive action by the merchant POS device, specifically that the at least one merchant POS device is caused to execute an AR re-localization process using the at least a portion of the AR map data, and limitation [E] suggests that the merchant POS device executes an AR re-localization process using the at least a portion of the AR map data. However, both claim limitations are recited generically as to the requirements on the merchant POS device such that nothing prevents a human from performing the actions. First, a human can complete a transaction, and second, a human can, as explained above, execute a re-localization process. The claim does not specify how the AR map data is used, or what specific functions or actions that the at least one merchant POS device performs to achieve the AR re-localization. For example, the claim does not recite what is special about the merchant POS device to perform this re-localization that would be different than what a human can do using images to determine re-location. Further, nothing other than generic computing equipment is used.
As such, when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract directed to an abstract idea, and the analysis proceeds to Step 2B.
Step 2B
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional elements amount to no more than that which generally links the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. 
Therefore, independent claims 1, 10, and 16 are not patent eligible.
Dependent claim 2 is canceled by amendment. 
Dependent claim 3 further recites wherein the at least one operation comprises a user log-in for the merchant POS device to access additional operations of the merchant POS device. This claim contain a descriptive, not positively recited limitation of elements found in independent claim 1. Specifically, “a user log-in” is a type of operation recited in claim 1. This claim does not require any additional steps or functions to be performed and thus does not 

Dependent claims 4, 5, 11, 12, 17, and 18 further recite wherein the AR map data comprises a plurality of environmental anchors representative of a physical space of a store of the merchant (claims 4, 11, 17)/a plurality of virtual object reference points input by the merchant that are used for identification by the merchant POS device for re-localization (claim 5, 12, 18) … These claims contain descriptive limitations, not positively recited limitations of elements found in their respective independent claims 1, 10, and 16. These claims do not require any additional steps or functions to be performed and thus do not involve the use of any computing functions (despite the recitation of identification by the merchant POS device for re-localization). Neither claim requires positive action by the AR recording device or merchant POS device. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility of the claimed invention because they are not individually, or combined, more significant than the abstract concepts at the core of the claimed invention. 

Dependent claims 6, 13, and 19 recite wherein success of the AR re-localization process is determined by at least one of the following … and further recite descriptive elements used in 

Dependent claim 7 further recites, at a high level of generality, generating, with the at least one processor, a prompt … This claim is directed to an additional claim element of generating data (a prompt). The rest of the claim (for regeneration of the AR map data in response to determining that the AR map data does not satisfy a threshold quality of mapping data) is non-positively recited, does not require any additional steps or functions to be performed, and thus does not involve the use of any computing functions. There is nothing specific as to what “in response to” requires, making this a broad limitation that encompasses merely receiving results of a determination. This claim fails to recite what would be performing the regeneration of AR map data. This claim further recites a “processor” at a high level of generality and therefore is subject to the same analysis as the additional elements in claim 1 above. When considered individually, this claim could be understood to represent “insignificant extra-solution activity,” i.e., an activity incidental to the primary process or product that is 
Further, “generating a prompt” is comparable to “receiving or transmitting data over a network,” “sorting information,” i.e., comparing data, “performing repetitive calculations,” “re-computing,” “electronic recordkeeping,” “storing and retrieving information in/from memory,” etc., which have been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically (MPEP 2106.05(d)II). It is readily apparent that the claim elements of claim 7 are not directed to any specific improvements of the claims. Considered as a whole with claim 1, this claim does nothing more to integrate the judicial exception into a practical application. 

Dependent claims 8 and 14 further recite wherein the AR re-localization process is combined with, and based at least partially on, input user credentials from the merchant POS device for authentication of the at least one operation. These claims do not require any additional steps or functions to be performed and thus do not involve the use of any computing functions. These claims do not require positive action by the merchant POS device, despite reciting input user credentials for authentication. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility of the claimed invention because they are not individually, or combined, more significant than the abstract concepts at the core of the claimed invention.

Dependent claims 9, 15, and 20 further recite wherein the AR map data comprises a first portion associated with a first authorized area of operation and a second portion associated with a second authorized area of operation, and wherein re-localization of the merchant POS device is based on the first portion or the second portion based on a type of the at least one operation. These claims contain descriptive limitations, not positively recited limitations of elements found in their respective independent claims 1, 10, and 16. These claims do not require any additional steps or functions to be performed and thus do not involve the use of any computing functions. The claims do not require positive action by the merchant POS device. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility of the claimed invention because they are not individually, or combined, more significant than the abstract concepts at the core of the claimed invention.

In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, recite an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
Reference is made to the following documents in this section:
US 2019/0392220 A1, Maan et al., earliest effectively filed date:  June 25, 2018
US 2016/0140553 A1, Faith et al., earliest effectively filed date:  Nov. 17, 2014
US 2019/0149725 A1, Adato et al., earliest effectively filed date:  Sept. 6, 2017

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-10, 14-16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Maan et al. (U.S. Patent Appl. Pub. No. 2019/0392220 A1) in view of Faith et al. (U.S. Patent Appl. Pub. No. 2016/0140553 A1).


Regarding independent claims 1, 10, and 16, Maan discloses the method comprising: 
receiving, with at least one processor of a transaction service provider (FIG. 5 and [0087], server 316 to clear payment card transactions, part of ecommerce platform, with [0052], lines 5-7, one or more processors, [0051], lines 21-22, used by service providers; [0088], lines 13-15, configured to communicate with a plurality of cameras, [0089], whose images are then communicated to the server to be associated with the transaction), 
… data of an authorized area of operation associated with a merchant ([0106], lines 1-2, “task flow for assembling order data and image/video data,” lines 8-10, specifically step 370, “image and/or video data is transmitted from the camera to the server 316”; [0107], lines 2-6 and 18-21, where “triggering events … include … a movement of the POS device 152 to a , 
the … data generated from at least one … recording device ([0101], lines 1-2, “one of the cameras 320 may be a camera associated with the POS device 152 itself” and is the “recording device”; [0107], lines 3-6 and 18-20, “the POS device 152 identifies a triggering event to generate image, sound or video data based upon the occurrence of the triggering event. Triggering events … include … a movement of the POS device 152 to a location or a predetermined distance from a home location, or removal from a stand …”; [0108], lines 1-7, “while the triggering event triggers the capture of image or video data, the triggering event may also trigger the capture of other data associated with the point-of-sale from a sensor integrated within the POS device 152 …”);
storing, with the at least one processor, the … data in association with a merchant identifier ([0105], lines 3-10, “order information 354 … is stored on server 316 … associated with a merchant account 356 and merchant location 358 … [I]mage or video data … can be captured, stored and associated with the order 354,” where “merchant account 356” is a “merchant identifier”);
receiving, with the at least one processor, a request for authentication of at least one operation of at least one merchant point-of-sale (POS) device, the request comprising the merchant identifier, wherein the at least one operation comprises an authorization request for a transaction to be completed by the merchant POS device ([0105], lines 3-7, “an event trigger 352 for capturing image or video data occurs, for example, an order is created or a payment card is processed. Order information 354 pertaining to the order is stored on server 316 … and ;
communicating, with the at least one processor, at least a portion of the … data to the at least one merchant POS device, wherein receipt of the at least a portion of the … data by the at least one merchant POS device causes the at least one merchant POS device to execute [a] … re-localization process using the at least a portion of the … data; ([0089], lines 13-15, 22-24 (“images … to be associated with the transaction for later retrieval and presentation … [T]he association can be performed by the POS device 152 …); [0090], lines 11-15, ([T}he triggering event for the capturing of video may comprise … removal or movement of the tablet device 310 from the tablet stand 312 or from a typical point-of-sale location…); [0101], lines 1-12, ([O]ne of the cameras 320 may be a camera associated with the POS device 152 itself … [A] trigger for capturing an image … may include deviation of the POS device 152 from an address or home location … After the trigger the camera incorporated into the POS device 152 is used to determine the … location of a person who has taken the POS device 152 from the retail location, such as in the case of theft.” The Examiner further notes that Maan discloses a number of optional communication configurations for storing and sharing image data between a server and a POS device, and a POS device can perform an “association” (i.e., a re-localization process), after receiving or accessing the image data, for a later transaction request. See Maan, [0089], i.e., the receipt of image data can kick off, or cause, the execution of re-localization by the POS device.); and 
in response to success of the … re-localization process by the at least one merchant POS device, authenticating, with the at least one processor, the at least one operation ([0087], lines 3-6, “The POS device 152 may further connect to the server 316 to clear payment cards through a payment network …); [0107], lines 5-7, “Triggering events … include the occurrence of a transaction, a clearance or denial of a payment transaction …”). 
In independent claims 1, 10, and 16, Maan does not explicitly disclose AR map data … generated from at least one AR recording device … comprising at least one environmental anchor and at least one virtual object reference point, used in an AR re-localization process. However, by the Applicant’s own definition, “AR recording device 104 may include any computing device with a camera, e.g., a mobile device, configured for capturing one of more points in a three-dimensional space for creation of AR map data.” (App. Spec. [0090], lines 7-9) Further, “image data” in Maan could be “AR map data,” as by the Applicant’s own definition, environmental anchors and virtual object reference points may merely be points selected from a three-dimensional image capture. (See App. Spec. [0090], lines 12-14 and 17-20.) “AR re-localization” is merely “a process by which a computing device with a camera determines its spatial position vis-à-vis predefined parameters of AR map data” (i.e., image data) (App. Spec. [0090], lines 14-17).
“Success of the re-localization process” may be interpreted as the binary result of determining, by the merchant POS device, that the merchant POS device is in a location matching the stored location. This claim element, however, is not interpreted to include the location determining step. Rather, this claim element includes a response (e.g., of the server) to receiving a binary input (e.g., success versus failure). The receiving of this binary input is not type of image data (AR or otherwise) used for the re-localization process by the merchant POS device is irrelevant to the responding to the result of success versus failure of the process with a grant or denial of the authentication. 
The Examiner notes that the Applicant has amended claim 1 to remove the “in response to failure” step (for denying authentication of an operation), but the “in response to success” step is still interpreted as a binary result, as would be understood by one of ordinary skill.
While the image data and/or sensor data disclosed in Maan arguably reads on the broadest reasonable interpretation of the plain language of claim 1, and without reading limitations from the specification in to the claim, the Examiner acknowledges that “AR re-localization” in the claim corresponds to examples such as identifying “some of the point of view (POV) in the local environment” for “creating a unique physical world by adding virtual objects to create AR map data…, which may be used for authentication during re-localization,” further “creating an imaginary (e.g., augmented) world,” as disclosed at [0115] of the Applicant’s Specification, and preventing replication of the exact scene, as disclosed at [0117] of the Applicant’s Specification.
Yet, although Maan arguably reads directly on claims 1, 10, and 16, for the purposes of compact prosecution, it is shown that Faith discloses AR map data ([0048], lines 7-13 and 16-19, “image of the environment”), the AR map data generated from at least one AR recording device ([0052], lines 8-9, “three dimensional image enhancing device may render any type of and comprising at least one environmental anchor ([0053], lines 3-4, “a visually designated area that may be denoted by lines on the floor”) and at least one virtual object reference point ([0052], lines 12-15, “display various items … in a realistic or symbolic depiction”), used in an AR re-localization process. Faith discloses a coinciding “process flow … that may be implemented by the three dimensional image enhancing device to determine whether a transaction is authorized” ([0048], lines 1-4) using an AR re-localization process, where ([0050], lines 7-11, FIG. 5, step 516) “the second image of the surrounding environment of the user may be compared to any previously captured images of the received location where the transaction purports to be conducted … and a similarity score may be determined based on the closeness of match.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to incorporate the augmented reality data from Faith’s three dimensional image enhancing device into Maan for determining and authenticating location of a POS device for fraud prevention. Maan discloses using image and/or sensor data from a POS device in combination with other location data and/or context data to determine the location of a person who has taken a POS device from a retail location, such as in the case of theft (see Maan at [0094], [0101], [0102], [0108], and [0110]). One of ordinary skill in the art before the effective filing date of the present invention would have been able to include AR map data to improve the determination of image data relevance and sensor differentiation in collecting and using images by the POS device for authenticating location in transactions. Further, the inclusion of environmental anchors and virtual object reference points over the collected image data would not interfere with the disclosed features and 
A person having ordinary skill in the art before the effective filing date of the present invention would have been motivated to modify the image and/or sensor data generated by the camera of Maan’s POS device and received and stored by Maan’s server to include AR map data (as in Faith) for re-localizing the POS device after it is moved within a store or removed from a merchant’s store, as disclosed in Maan (see, again, e.g., Maan, [0090], lines 11-15). AR map data can identify and authenticate transaction attempts at certain merchants and in designated areas (see Faith, [0060]) with more detail, thus improving the identification of fraudulent device movements (see Maan, [0002], Background, and Faith, [0003], Background).
Further, it would have been appreciated by a person having ordinary skill in the art before the effective filing date of the present invention that Maan’s POS device could be integrated with Faith’s three dimensional image enhancing device to facilitate transactions, including performing authentication requests for transactions, in the retail environment of Maan in view of Faith. Faith discloses AR data being used with a mobile device performing POS activities and functions for completing transactions in a retail location, including certain areas of a retail location (see Faith, [0060], [0065], for example). Specifically, Faith’s “three dimensional image enhancing device may transmit transactional data (e.g., item code, UPC, 
Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the present invention to use AR imaging and image analysis techniques available in the art for implementation with Maan’s camera integrated into the merchant POS device, specifically integrating the AR functions of Faith’s three dimensional image enhancing device into Maan’s POS device.

Note:  Claim 2 has been incorporated into claim 1 above and canceled by amendment. The incorporation of claim 2 into claim 1 has not modified the claim1/claim 2 combination of elements or application of prior art under this analysis.

Regarding claim 3, the combination of Maan in view of Faith discloses all the limitations of claim 1. Under broadest reasonable interpretation, Maan further discloses wherein the at least one operation comprises a user log-in for the merchant POS device to access additional operations of the merchant POS device, although specific terminology of a “log-in” is not recited. See Maan, FIG. 1, in which POS device 152 interfaces with Applications 142A and 142B via e-Commerce Platform 100; [0075], lines 5-10 (allowing “application dashboard … to merchants for customization of applications, facilities to providing access to an application 142A-B …”); [0076], lines 17-21 (“Merchant-facing applications 142A-B may include applications … related to POS devices”); [0107], lines 5-6, 8-10, 13-16, 18-20 (applications may include customization of access-related additional operations, i.e., “triggering events … [which] include 
Faith further discloses a number of different user log-in methods (see, e.g., Faith, [0028] – user authentication by retina imaging, [0030] – user authentication by voice recognition, [0034] – user authentication by fingerprint comparison), using a first sensor/input to a three dimensional image enhancing device (see, e.g., [0023]), which are combined with a number of different operations to be performed using a three dimensional image enhancing device. The operations in Faith may be triggered by a second sensor/input (see, e.g., [0025]) to facilitate the completion of one or more such operations that may be tailored for the user (e.g., a particular store purchase, [0037]-[0038]). In other words, Faith discloses that in order to complete a specific operation, a user must first be authenticated for the operation, and both the authentication and the operation may be by the three dimensional image enhancing device. Once logged in, the user may execute a purchase transaction, for example (see, e.g., [0040]), using the second sensor/input to the three dimensional imaging enhancing device.
A person having ordinary skill in the art before the effective filing date of the present invention would have taken advantage of customization of applications specifically to provide log-in access to a mobile POS device having operational capability with movement and removal from a stand within or outside of a merchant’s store, as disclosed by Maan (see [0100]), or for the various other discrete and configurable operations, as disclosed by Maan (see [0107]) and as illustrated succinctly by Faith for a purchase transaction (FIG. 5 and [0048]-[0050]). The 

Regarding claims 8 and 14, the combination of Maan in view of Faith discloses all the limitations of claims 1 and 10, respectively. Faith further discloses wherein the AR re-localization process is combined with, and based at least partially on, input user credentials for authentication of the at least one operation. As shown above, Faith discloses various ways, complementing the use of AR data, to authenticate a user that accept as input various user “credentials” (see, e.g., [0028] – user authentication by retina imaging, [0030] – user authentication by voice recognition, [0034] – user authentication by fingerprint comparison), using a first sensor/input to a three dimensional image enhancing device (see, e.g., [0023]), which are used to authenticate a number of different operations to be performed using a three dimensional image enhancing device. The operations may be triggered by a second sensor/input (see, e.g., [0025]) to facilitate the completion of one or more such operations that may be tailored for the user (e.g., a particular store purchase, [0037]-[0038]) in a specific location (e.g., [0029]) based on the user credentials. In other words, Faith discloses that in order to complete a specific operation in a specific location, a user must first be authenticated 
Once authenticated, the user of Faith may execute a purchase transaction (the at least one operation), for example (see, e.g., [0040]), using the second sensor/input to the three dimensional imaging enhancing device. The process in Faith ([0048]-[0050], referencing FIG. 5) includes a “summing [of] the two similarity scores or any other suitable manner in determining the overall level of similarity” ([0050], lines 11-13), the first similarity score from the comparison of the first sensor image with previously stored user authentication data (authentication of input user credentials) and the second similarity score from the comparison of the second sensor image with a previously captured image of the received location where the transaction (operation) purports to be conducted (associated with the operation). This process discloses wherein the re-localization process (determination of the second similarity score) is combined with, and based at least partially on (summing the first and second similarity scores), input user credentials (compared to first image data from a first image sensor, producing a first similarity score) for authentication of the at least one operation (e.g., a transaction). “After the user has been authenticated by one of the manners described above or any other suitable manner of authenticating a user, the authentication of the user may trigger the three dimensional image enhancing device to display particular three dimensional objects that are specific or tailored for the user” (facilitating one kind of transaction or operation) ([0037], lines 1-6).
A person having ordinary skill in the art before the effective filing date of the present invention would have been motivated to customize POS device applications to provide user 
The modification of Maan in view of Faith to integrate a merchant POS device with a three dimensional image enhancing device for authentication of both users and operations as the POS device is re-located is merely a combination of prior art elements according to known techniques to produce predictable results (re-location using AR data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to incorporate the functions of the three dimensional image enhancing device of Faith with the merchant POS device of Maan for authenticating users for certain operations in combination with POS device re-location.

Regarding claims 9, 15 and 20, the combination of Maan in view of Faith discloses all the limitations of claims 1, 10, and 16, respectively. Maan further discloses wherein the … data comprises a first portion associated with a first authorized area of operation ([0101], lines 1-9, first image taken by POS device, for example, at “connection to a new network”) and a second portion associated with a second authorized area of operation ([0101], lines 5-7, second image taken by POS device, for example, at a “deviation of the POS device 152 from … a home location,” or [0106], lines 3-4, at an “event trigger for capturing image or video data…, such as a new order being created”), and wherein re-localization of the merchant POS device is based on the first portion or the second portion based on a type of the at least one operation. In response to the above different “event triggers,” or operations, the POS device can capture a different image, and different event triggers can be associated with different locations within a store as well as different transactions and/or types of products. Further, event triggers can be not stored at all depending on location, transaction, and/or product (see [0110], lines 17-35). Further, “location data associated with a sensor” (first image) “can be compared with location data of the POS device 152” (second image) “to include only information from sensors … within (or associated with) a predetermined zone in which the POS device 152 is located …” ([0110], lines 7-14).
Faith similarly discloses wherein the AR map data comprises a first portion associated with a first authorized area of operation ([0050], lines 8-9, “any previously captured images of the received location”) and a second portion associated with a second authorized area of operation ([0050], lines 7-8, “the second image of the surrounding environment of the user”), and wherein re-localization … is based on the first portion or the second portion based on a type of the at least one operation ([0050], lines 9-10, “where the transaction purports to be conducted”), where “the received location” in Faith refers to “transaction data from the three ” ([0050], lines 1-6). Thus, as disclosed in Faith, transaction data is associated with a transaction (a type of the at least one operation) and/or a location in an environment (e.g., a merchant’s store). One or more locations can be authorized (previously captured images). Faith can compare one authorized location (associated with a transaction) to another authorized location (associated with another transaction) based on similarity of the received and captured images. Re-location (matching images and determining a similarity score) occurs as the “the second image of the surrounding environment of the user” (second portion of AR map data) “may be compared to any previously captured images of the received location” (first portion of AR map data) “where the transaction purports to be conducted” and “a similarity score may be determined based on a closeness of the match” ([0050], lines 7-11). Because the transaction can be associated with a location, AR re-localization (as disclosed in Faith) can be based both on a first or second portion of AR map data, as well as on a type of at least one operation. Note that it can also be based on user authentication (e.g., user log-in), because a separate similarity score can be calculated for user authentication and summed with the location similarity score (as disclosed by Faith at [0049]).
A person having ordinary skill in the art before the effective filing date of the present invention would have appreciated the use of the AR map data from Faith as another way to correlate image data to items purchased (as disclosed in Maan, [0098]), or to correlate location data as relevant to a transaction (as disclosed in Maan, [0110]) in order to better differentiate locations (e.g., predetermined zones) associated with different operations within a merchant’s 
The modification of Maan in view of Faith is merely a combination of prior art elements according to known techniques to produce predictable results, which, in facilitating transactions in a retail environment, would be appreciated as to “view images in more detail and with more information than was previously possible” and to “to provide additional security,” as disclosed by Faith ([0003]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to incorporate the augmented reality re-location functions of the three dimensional image enhancing device of Faith with the merchant POS device of Maan for authenticating operations between different authorized areas of operation.

Claims 4-7, 11-13, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Maan et al. (U.S. Patent Appl. Pub. No. 2019/0392220 A1) in view of Faith et al. (U.S. Patent Appl. Pub. No. 2016/0140553 A1), in further view of Adato et al. (U.S. Patent Appl. Pub. No. 2019/0149725 A1).

Regarding claims 4, 11, and 17, the combination of Maan in view of Faith discloses all the limitations of claims 1, 10, and 16, respectively. Adato explicitly discloses a plurality of AR map data elements in a method for providing augmented guidance to capture detailed images wherein the AR map data ([0189], lines 1-3, planogram) comprises a plurality of environmental anchors ([0189], lines 6-9, placements and empty spaces) representative of a physical space of a store of the merchant ([0189], lines 10-13, relative to a display structure associated with a retail environment (such as store shelf or area of one or more shelves)). Adato additionally discloses capturing images using a hand-held merchant device, which could be similar to a POS device, by a store employee (see [0153]). Adato’s system also includes a positioning sensor built into and/or integrated with a mobile image capturing device ([0146]). Nothing in Adato’s system precludes image processing from being performed by the mobile device (see [0133]). 
Adato describes capturing the same kinds of images in a retail environment (merchant’s store) that Maan in view of Faith describes, but Adato further illustrates how a plurality of AR map data would be used for capturing specific detail of smaller areas of a store, comparing images, and determining their differences. The combination of Maan in view of Faith in further view of Adato is merely a combination of prior art elements according to known techniques to produce predictable results. A person of ordinary skill in the art before the effective filing date of the present invention would have looked to Adato in combination with Maan in view of Faith to understand how to modify Maan’s POS device with Faith’s three dimensional image enhancing device capable of providing additional depth and focus (Faith [0021], lines 3-5) for image analysis with more detail and with more information (Faith [0003], lines 4-5). 

Regarding claims 5, 12, and 18, the combination of Maan in view of Faith discloses all the limitations of claims 4, 11, and 17, respectively.  Adato discloses wherein the AR map data ([0034], lines 1-3, planogram) comprises a plurality of virtual object reference points ([0034], lines 5-6, a plurality of product types on shelves) input by the merchant ([0034], lines 4-5, accessing at least one planogram describing a desired placement) that are used for identification … for re-localization ([0034], lines 7-13, analyzing the image data to determine an actual placement of the plurality of product types on the shelves …; determining at least one characteristic of planogram compliance based on detected differences between the at least one planogram and the actual placement of the plurality of product types on the shelves).
Adato additionally discloses a hand-held merchant device for use by a store employee (see [0153]), further illustrated in the method of paragraphs [0799-0813] for manually capturing images to compare against images of a store layout originally captured by a fixed sensor device. A person having ordinary skill in the art before the effective filing date of the present invention would have understood that aspects of Adato’s planogram compliance could be used in the method of Maan in view of Faith by the merchant POS device for better re-localization results. The methods of Maan in view of Faith and Adato both compare the details in an AR image that the system expects (stored) versus an AR image that the system presently captures. Yet the person of ordinary skill in the art would have looked to use Adato’s method for determining more detail in captured images for more detailed AR re-localization as sought by Faith ([0003]). The combination of Maan in view of Faith in further view of Adato is merely a combination of prior art elements according to known techniques to produce predictable results.

Regarding claims 6, 13, and 19, the combination of Maan in view of Faith discloses all the limitations of claims 5, 12, and 18, respectively. Adato discloses wherein success of the AR re-localization process is determined at least partially by at least one of the following: a comparison of a number of successfully identified environmental anchors, a number of successfully identified virtual object reference points, or a combination thereof… ([0257], lines 1-6, image processing unit 130 may determine … a type of product that image processing unit suspects the image to be or contains; [0259], lines 1-3, image processing unit 130 may comprise an algorithm to determine a confidence level, based on a location of a product or a shelf in the retail store.), to a predetermined threshold ([0265], lines 4-18, image processing unit 130 may compare the … confidence level to a confidence threshold[, which] denotes a reference value, a level, a point, or a range of values, for which, when the confidence level is above it …, the system may follow a first course of action, and when the confidence level is under it …, the system may follow a second course of action. The value of the threshold may be predetermined … [T]he confidence threshold may be selected based on parameters such as a location in the retail store, a location of the retail store …). Adato discloses a hand-held merchant device for use by a store employee (see [0153]) that can perform the above method. 
A person having ordinary skill in the art before the effective filing date of the present invention would have understood that Adato’s method of applying a confidence determination to detailed AR image analysis could be combined with Maan in view of Faith for the beneficial results of making an accurate AR re-localization decision for authenticating transactions. Maan in view of Faith recognizes the need to achieve a certain threshold in making such a decision. (See Maan, [0110], lines 17-35; Faith, [0049]-[0050].) The combination of Maan in view of Faith 

Regarding claim 7, the combination of Maan in view of Faith discloses all the limitations of claim 1. Adato discloses further comprising generating, with the at least one processor, a prompt for regeneration of the AR map data in response to determining that the AR map data does not satisfy a threshold quality of mapping data. ([0265], lines 32-38, “When the confidence level associated with the first candidate type is below a confidence threshold, the at least one processor may be configured to determine a second candidate type of the plurality of products using contextual information. … [I]mage processing unit 130 may obtain contextual information to increase the confidence level;” [0266], lines 16-17, “contextual information may include … a location of the product in the retail store …”). Adato also discloses prompting a user or imaging sensor to update image data for supplementing images or aggregating image data having discontinuities and poor image quality (see, e.g., [0153]-[0154] and [0800]-[0813]), or for generating a more complete visual representation of a store area ([0832]-[0836]).
To capture AR map data having more detail and accuracy for Maan in view of Faith, a person having ordinary skill in the art before the effective filing date of the present invention would have looked to Adato’s method of regenerating AR map data in response to determining that the AR map data does not satisfy a threshold quality. A person of ordinary skill in the art would have understood this combination to produce beneficial results of making an accurate re-localization decision to provide additional security in authenticating transactions, as called .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive, as explained below.

Arguments Regarding § 101 Rejections
On pages 11-12 of Applicant’s reply, Applicant traverses Examiner’s § 101 rejection of independent claims 1, 10, and 16, citing App. Spec. [0089], describing a “new authentication architecture” that “is safer and more resilient to the theft and/or hacking of POS devices,” “is more precise for POS device location-based authentication,” “[allows] for greater user control of the deployed system,” and “provides for increased security and performance of merchant store, computer-based transaction network.” None of the limitations in the claims address precision, security, or performance, for example. 
Applicant argues that the “amendments further associate the claimed processes and systems with a particular technological ecosystem, namely, fraud prevention,” yet the claim amendments do not address fraud prevention to such detail that recites how the AR map data is used for fraud prevention. Even though “[t]he motivation for the claimed arrangement and steps is tied to the technology being used,” the technology is not required to perform the steps without the particular details specifying how AR map data is used. That the technology is used is not enough. For example, Applicant argues “[a]s claimed, the merchant POS device uses the AR map data to re-localize (e.g., determine its spatial position in augmented reality),” but the claims do not recite details regarding analysis of spatial positioning in augmented reality, and the Examiner cannot read the specification into the claims. Therefore, the method, as recited, 
On pages 12-13 of Applicant’s reply, Applicant outlines the “unconventional combination of techniques” used “to provide a technological solution that addresses a challenge that is rooted in (i) an electronic payment processing network flow, and (ii) the need for locational precision in POS device operation authentication.” It is unclear both in the specification and in the claims what, if anything, is different (or unconventional) about the POS device to facilitate this locational precision other than to compare a generic camera capture augmented with AR map data to another generic camera capture, which a human can do. Even if the augmentation requires a computer to perform the augmentation, the claims do not recite how this is performed to such detail that differentiates the claims from what a human can do. Precision determining “strict boundary zones” is also not recited in the claims.
Applicant further addresses “a network process flow that allows a merchant POS device’s operation to be authenticated with a high degree of accuracy.” (Italics added by Examiner.) Examiner reiterates, as was discussed in the applicant-initiated examiner interview of 12/17/2020, that a certain process flow cannot be read into the claims if a specific ordering of the steps/limitations is not recited. In other words, the claim limitations do not dictate a specific order of the steps unless they clearly recite that specific order. See MPEP § 2111.01(II).
Further, as to Applicant’s arguments on page 12 of Applicant’s reply regarding generic hardware, Applicant’s Specification does not disclose hardware that is other than generic (see App. Spec. [0076], [0078], and [0090]). Software generally disclosed and running on the disclosed generic hardware (see App. Spec. [0076]-[0078] and [0084]-[0085]) may be specific to 
On pages 14-15 of Applicant’s reply, Applicant outlines the reasons for meeting practical applications under Step 2A.2 of the § 101 Alice test according to the 2019 PEG, as follows:
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; and/or
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Reason (a.) was addressed by Examiner in paragraphs 23, 24, and 26 above. Regarding reason (b.), on page 15 of Applicant’s reply, Applicant appears to refer to “the claimed arrangement and interactions of receiving AR map data, causing a merchant POS device to execute a re-localization process, and authenticating operations comprising authorization requests for electronic transactions based on re-localization” as the features which apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The Examiner encourages Applicant to consider whether the “arrangement and interactions” recited in the claims is as Applicant intends. A certain arrangement and interactions from the specification cannot be read into the claims. The claims must include additional elements that are sufficient to amount 
Although the Examiner may agree that claim 1 as a whole may be more than a “drafting effort to monopolize the judicial exception,” a claim that does not monopolize the judicial exception does not, on its own, provide significantly more such that the recited judicial exception is integrated into a practical application. The crux of the concern is whether an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The judicial exception has been established as an abstract idea enumerated as a method that can be performed in the mind of a human, repeated here for convenience: 
For example, the disclosure establishes the context of a merchant partitioning a store into transaction zones for use of specific mobile POS devices in certain zones. (App. Spec. [0003]) Traditionally, the placement and use of merchant POS devices relies on human observation, identification, and evaluation of the devices before putting them into operation, e.g., by visually confirming a serial number on a device or other type of identification associated with an area of the store before proceeding with a transaction. Conversely, a merchant may prohibit certain transactions in some zones or areas outside of the store by not using the merchant POS device in those locations, or by deactivating a merchant POS device that may be used by an unauthorized person (for instance, if the device was stolen). 
That the claim relies on augmented reality and the generation of “AR map data” does not differentiate further from a process of a human mind, because the claim steps in limitations [B] through [F] (receiving, storing, receiving, communicating, and authenticating) do not specifically depend on the type of data that is being received, stored, received, and communicated in order to make a determination to authenticate. A human mind can receive, store, receive, and communicate data, and it can further as recited to process this data. 

The Examiner thus maintains the § 101 rejection for at least these reasons.

Arguments Regarding § 103 Rejections
Applicant traverses rejected claims 1, 3, 8-10, 14-16, and 20 as being obvious over Maan in view of Faith under 35 U.S.C. § 103. Applicant further traverses rejected claims 4-7, 11-13, and 17-19 as being obvious over Maan in view of Faith, further in view of Adato under 35 U.S.C. § 103.
Regarding the addition of the “transaction service provider system” in amended claims 1, 10, and 16, Maan discloses such a transaction service provider system, as shown in the updated § 103 analysis above.
Regarding amended independent claims 1, 10, and 16 and the Applicant’s arguments on page 16 of Applicant’s reply, Applicant states that “Maan’s image capture process (a) lacks the explicit technical features of augmented reality in the claims.” In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
First, in the § 103 rejections that precede these arguments, the Examiner has demonstrated how Maan in view Faith reads on claims 1, 10, and 16. The Examiner agrees with Applicant that Maan does not disclose AR map data. The Office action has not overlooked that fact, as suggested by Applicant. However, Faith discloses this AR map data, and the Examiner has demonstrated how the combination of Maan in view of Faith would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application for processing AR map data and reading on the claims of the present application. For a sufficient and proper prima facie § 103 obviousness rejection, Maan’s image capture process is not required to disclose “explicit technical features of augmented reality in the claims,” let alone is Maan’s specification required to do so. Further, the Examiner has demonstrated that the claims of the present application do not specifically recite how features of augmented reality are used such that they differentiate the present claims from the combination of Maan in view of Faith.
Applicant further states that “Maan’s image capture process (b) has an opposite process flow that the claimed steps it is used to anticipate.” The Examiner disagrees for three reasons. First, Maan is used in an obviousness rejection under § 103, not in an anticipation rejection under § 102. 
Second, Maan discloses the present application’s steps, as well as variations of embodiments that encompass the perceived ordering of the present application’s steps. The Applicant has pointed out the paragraphs [0089], [0090], and [0101] cited by the Examiner in this regard. The Examiner further notes that Maan discloses a number of optional communication configurations for storing and sharing image data between a server and a POS 
The Applicant further states, on page 16 of Applicant’s reply, that “Maan does not describe using image capture for operation authentication.” The Examiner has cited Maan, [0087], lines 3-6, “The POS device 152 may further connect to the server 316 to clear payment cards through a payment network …); [0107], lines 5-7, “Triggering events … include the occurrence of a transaction, a clearance or denial of a payment transaction …,” demonstrating that Maan contemplates various timing for triggering of the image capture, including authentication of an operation. Further, Maan discloses capturing an image when an order is created at [0105]. As would be understood by one of ordinary skill, an order being created can be a request for a transaction, not only the transaction itself. A capture can be prior to any transaction, when, for example, the POS device is moved (see Maan, [0101]-[0102]). An image capture can determine the identity or location of a person who has taken the POS device, which only disclose using image capture data for “later retrieval and presentation,” as the Applicant purports. While transactions can be triggering events in Maan, as the Applicant points out on page 17 of Applicant’s reply, many other events can serve as triggers, as stated above. What is stated above is only a portion of what Maan discloses.
Third, the Examiner reiterates from the applicant-initiated interview of 12/17/2020, that, per MPEP § 2111.01(II), a specific order of steps is not read into Applicant’s method claims if the claims do not recite a specific order. The Examiner finds that the claims of the present application do not recite a specific order. Therefore, various process flows can read on the claims that are otherwise not specifically ordered.  
On page 17 of Applicant’s reply, Applicant argues that “Faith does not remedy the shortcomings of Maan,” and “Adato does not teach or suggest the above features that are missing from the other cited references.” The Examiner disagrees and points again to the updated § 103 rejections in the first part of this Office action. With regard to Maan, Applicant further states, “This process does not relate to, e.g., a merchant POS device determining its spatial position relative to parameters of AR map data.” Applicant’s arguments fall short in this regard because Applicant’s claims do not recite “a merchant POS device determining its spatial position relative to parameters of AR map data.”
For the above reasons, the Examiner maintains the § 103 rejections of claims 1-20.

Conclusion
The following prior art prior art previously made of record in the first action on the merits and not relied upon is considered pertinent to Applicant’s disclosure. 
Pareek et al. (U.S. Patent Appl. Pub. No. 2018/0293570 A1) discloses a system and method for authenticating a location of a mobile payment acceptance device.
Matta (U.S. Patent Appl. Pub. No. 2020/0279244 A1) discloses methods, apparatuses, and media for preventing fraud in mobile transactions based on a determination that a mobile POS device’s location corresponds to stored location information related to one or more geographical zones.
Ciurea (U.S. Patent No. 8,364,552 B2) discloses systems and methods of conducting a payment transaction using a mobile device having a camera.
Lyons et al. (U.S. Patent Appl. Pub. No. 2014/0302915 A1) discloses a method for enabling a mobile augmented reality table betting system to facilitate a gaming transaction with a user’s mobile device.
Baig et al. (U.S. Patent No. 9,996,829 B1) discloses techniques for enabling transactions via a payment processing service for a merchant POS device located outside of a particular region.
Hesch et al. (U.S. Patent Appl. Pub. No. 2018/0211137 A1) discloses a method for refining the location of an electronic device using imaging cameras.
Maresh et al. (U.S. Patent No. 10,055,569 B2) discloses a method for logging in to a location-specific user account on a host system by sending an authentication image 
Taylor et al. (U.S. Patent No. 10,789,353 B1) discloses systems and methods for augmented reality authentication of a user, including authentication based on a particular location of a user’s device.
The following prior art newly made of record in this Office action and not relied upon is considered pertinent to Applicant’s disclosure.
Ovick, et al., US 2014/0040051 A1, discloses systems and methods to enhance security of transactions, including a digital camera coupled with a transaction terminal to capture an image during authorization of a transaction initiated at the transaction terminal.
Rahnama, US 2014/0195664 A1, discloses systems and methods for zone-based sensor platforms.
Nickerson, et al., US 2018/0247370 A1, discloses systems and methods for facilitating a transaction relating to identified items using augmented reality and information representing a physical environment.
Gabriele, et al., US 10,134,084 B1, discloses augmented reality systems for facilitating a purchasing process at a merchant location, including receiving location data and environmental data and associating a user with a predetermined merchant location.
Miller, et al., US 10,540,550 B2, discloses augmented reality systems and methods for service providers using an AR computing device to capture location data related to service transactions.
Matta, US 2020/0279244 A1, discloses methods and apparatus to limit fraud in mobile credit card transactions by determination of a POS location in a pre-defined geographic zone.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039. The examiner can normally be reached on M-F 9:00 a.m. - 6 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        





/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.